                                                 UNITED STATES BANKRUPTCY COURT
                                                    DISTRICT OF MASSACHUSETTS

IN RE:   '--fh o   YVT   0<-   7   Yh01 n '7   e_( /                     Chapter 13 # I     9 -/ t/ I '-17- f=-L.J---r?:;:,
                                          MOTION OF CHAPTER 13 TRUSTEE TO DISMISS

Now comes Carolyn Bankowski, Chapter 13 Trustee, and files this Motion to Dismiss the above-referenced case and as grounds
therefor, states as follows:




~
         I. Debtor failed to appear at the §341 meeting of creditors.

         2. Debtor has failed to make the first plan payment as required by II U .S.C § 1326(a)( I).

( )      3. Debtor is over the debt limits as set forth in II U.S.C. §109(e)

;(             tor has failed to provide the fpllowing dpcmpWJ.ts: ~

         W]
         l
               SURANCE BINDER Yl u.d---4'---P · ~
              VIDENCE OF CURRENT INCOME
           ~OST RECENT TAX RETURN
         )\' 1NDEPENDENT EVIDENCE OF SOCIAL SECURITY NUMBER
                                                                        IDENCE OF PROPERTY
                                                                    . RECORDED HOMES
                                                                   ( 60 DAYS OF PAY ADVIC~
                                                                                                       TEA~

         ..1(5 AMENDED SCHEDULES ::r:. ±0 ok2v/ OS~ 5 r2C A a. ! Sec u Y'z                               h;
         ;\({oTHER S'c NciV- I .Q ·=rv +v d \.s c l o c;.=e CL-t t Y-? LY >ctn a_. l p-ct!j? ~)L
                                                                                    r                      ,                  ~


( )      5. Debtor has failed to provide business documents pursuant to MLBR Appendix I: 13-2(a)(2) as follows:



( )      6. OTHER: -------------------------------------------------------------



Notice is hereby given that any responses and/or objections to this motion are to be filed within twenty-one (21) days of the date this
motion is filed with the Court. If no timely objections/responses are filed, the Court may act upon this motion without further notice
or hearing as provided by II U.S.C. §J02(1)(B).

WHEREFORE, the Trustee respectfully requests this Court to enter an Order dismissing this case.



                                                                               ~lli:tt~ '6 IA
                                                                                        -                  .
                                                                                  Patricia A. Remer, BB0#639594
                                                                                                                      ~~
                                                                                  P.O. Box 8250
                                                                                  Boston, MA 02114-0033
                                                                                  (617) 723-1313
                                                                                  13trustee@ch 13boston.com

                                                         CERTIFICATE OF SERVICE

The undersigned hereby certifies that I have served a copy of the foregoing to the above referenced debtor(s) ~by hand delivery or
( ) by first class mail, and to Debtor(s)' counsel            /J' /.                                               ( ) by hand delivery,
( ) by first class mail, or ( ) via electronic notice.


                                                                               ~~~
Dated _I_/         1tr1        W---z-i)
                                                                                  Carolyn A. Bankowski
                                                                                  Patricia A. Remer
